Case 1:18-cv-25106-KMW Document 97 Entered on FLSD Docket 10/09/2019 Page 1 of 4



                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                               MIAMI DIVISION

                        Case No: 1:18-cv-25106-Williams/McAliley

      United American Corporation,

                  Plaintiff,
            v.

      Bitmain, Inc., Saint Bitts LLC d/b/a
      Bitcoin.com, Roger Ver, Bitmain Tech-
      nologies Ltd., Bitmain Technologies
      Holding Company, Jihan Wu, Payward
      Ventures, Inc. d/b/a Kraken, Jesse Pow-
      ell, Amaury Sechet, Shammah Chancel-
      lor, and Jason Cox,

                  Defendants.


                        DEFENDANTS’ JOINT NOTICE OF
                       RENEWAL OF MOTIONS TO DISMISS

           In its July 23, 2019 Order (D.E.. 78) (the “Order”), the Court temporarily ter-
  minated all pending motions to dismiss [D.E. 41, 42, 43, 56] while Plaintiff United
  American Corporation (“UAC”) attempted to serve Defendants who do not reside in
  the United States (the “Foreign Defendants”). The Order directed Defendants with
  pending motions to dismiss—Shammah Chancellor, Jason Cox, Jesse Powell, Pay-
  ward Ventures, Inc., and Bitmain, Inc. (the “Moving Defendants”)1—to file a notice of
  renewal of those motions no later than 10 days after (1) the completion of service upon


  1Initially, four Defendants moved to dismiss UAC’s Complaint. See D.E. 41 (Sham-
  mah Chancellor); 42 (Bitmain, Inc.); 43 (Payward Ventures, Inc. and Jesse Powell).
  UAC filed a consolidated opposition to those motions [D.E. 49], and that same set of
  Defendants filed their replies. D.E. 50 (Chancellor Reply); 51 (Bitmain, Inc. Reply);
  52 (Payward Ventures, Inc. and Powell Reply). UAC served Defendant Jason Cox at
  the end of that first round of motion to dismiss briefing. D.E. 55. Shortly thereafter,
  Cox filed a notice of joinder in and adoption of Chancellor’s motion to dismiss [D.E.
  No. 56], which UAC opposed [D.E. 60].

                                                1
Case 1:18-cv-25106-KMW Document 97 Entered on FLSD Docket 10/09/2019 Page 2 of 4



  all remaining Foreign Defendants or (2) the Court’s October 8, 2019 deadline for UAC
  to complete service. Id. at 1–2. The Order also “relieved [Defendants] of any obligation
  to answer the Complaint until such time.” Id. at 2.
           The Court’s October 8, 2019 deadline has passed. In accordance with the Or-
  der, Moving Defendants hereby renew their motions to dismiss the complaint along
  with their replies in further support of the motions [D.E. 41, 42, 43, 56, 50–53, 62].2
  Defendants respectfully request that the Court consider the motions to dismiss and
  related filings promptly. Consistent with the aspirations of Federal Rule of Civil Pro-
  cedure 1 that matters be resolved in a “just, speedy and inexpensive” manner, it is
  time for this wasteful and frivolous action and the burden it imposes on defendants
  to end.
      Dated: October 9, 2019                 Respectfully submitted,

                                             /s Melissa Pallett-Vasquez
                                             MELISSA C. PALLETT-VASQUEZ
                                             Florida Bar No. 715816
                                             mpallett@bilzin.com
                                             LORI P. LUSTRIN
                                             Florida Bar No. 59228
                                             llustrin@bilzin.com
                                             BILZIN SUMBERG BAENA PRICE &
                                             AXELROD LLP
                                             1450 Brickell Ave, Suite 2300
                                             Miami, Florida 33131
                                             Tel.: (305) 374-7580
                                             Fax: (305) 374-7593

                                             IAN SIMMONS (pro hac vice)
                                             isimmons@omm.com
                                             KATRINA ROBSON (pro hac vice)
                                             krobson@omm.com
                                             SERGEI ZASLAVSKY (pro hac vice)
                                             szaslavsky@omm.com
                                             ZHAO LIU (pro hac vice)
                                             zliu@omm.com
                                             BRIAN P. QUINN (pro hac vice)

  2The undersigned Defendants have consented to the filing of this notice on their
  behalf.

                                             2
Case 1:18-cv-25106-KMW Document 97 Entered on FLSD Docket 10/09/2019 Page 3 of 4



                                       bquinn@omm.com
                                       PATRICK JONES (pro hac vice)
                                       pjones@omm.com
                                       O’MELVENY & MYERS LLP
                                       1625 Eye Street N.W.
                                       Washington, D.C. 20006
                                       Tel.: (202) 383-5300
                                       Fax: (202) 383-5414
                                       Attorneys for Defendants Jason Cox and
                                       Shammah Chancellor

                                       s/ Christopher Pace
                                       CHRISTOPHER R.J. PACE
                                       Florida Bar No. 721166
                                       crjpace@jonesday.com
                                       MARC A. WEINROTH
                                       Florida Bar No. 42873
                                       mweinroth@jonesday.com
                                       JONES DAY
                                       600 Brickell Avenue
                                       Suite 3300
                                       Miami, Florida 33131
                                       Tel.: (305) 714-9700
                                       Fax: (305) 714-9799

                                       JULIE M. MCEVOY (pro hac vice)
                                       jmcevoy@jonesday.com
                                       JONES DAY
                                       51 Louisiana Ave., N.W.
                                       Washington, D.C. 20001
                                       Tel.: (202) 879-3939
                                       Fax: (202) 626-1700

                                       MARK RASMUSSEN (pro hac vice)
                                       mrasmussen@jonesday.com
                                       THOMAS D. YORK (pro hac vice)
                                       tdyork@jonesday.com
                                       JONES DAY
                                       2727 N. Harwood Street
                                       Suite 500
                                       Dallas, TX 75201
                                       Telephone: (214) 220-3939
                                       Facsimile: (214) 969-5100
                                       Attorneys for Defendant Bitmain, Inc.


                                       3
Case 1:18-cv-25106-KMW Document 97 Entered on FLSD Docket 10/09/2019 Page 4 of 4




                                             /s Andrew Lourie
                                             ANDREW C. LOURIE
                                             Florida Bar No. 87772
                                             andrew.lourie@kobrekim.com
                                             KOBRE & KIM LLP
                                             201 South Biscayne Boulevard
                                             Suite 1900
                                             Miami, Florida 33131
                                             Tel.: (202) 664-1907
                                             Fax: (305) 967-6120

                                             BRIAN E. KLEIN (pro hac vice)
                                             bklein@bakermarquart.com
                                             DONALD R. PEPPERMAN (pro hac vice)
                                             dpepperman@bakermarquart.com
                                             BAKER MARQUART LLP
                                             777 S. Figueroa Street, Suite 2850
                                             Los Angeles, California 90017
                                             Tel.: (424) 652-7800
                                             Fax: (424) 652-7850

                                             Attorneys for Defendants Payward Ven-
                                             tures, Inc. and Jesse Powell




                            CERTIFICATE OF SERVICE

        I hereby certify that on October 9, 2019, I electronically filed the foregoing doc-
  ument with the Clerk of the Court using CM/ECF.

                                                 /s/ Melissa Pallett-Vasquez
                                                  Melissa Pallett-Vasquez




                                             4
